Citation Nr: 9917790	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-03 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound to the right lower leg, to include 
fractures of the fibula and tibia, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound to the left thigh, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound to the left lower leg, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for scars of the 
right thigh, right upper extremity, chest, and abdomen.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served with the Idaho Army National Guard, 
including a period of active duty for training from June 11 
to June 25, 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision by the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claims of entitlement to 
increased ratings for his service-connected residuals of 
shell fragment wounds to the right lower leg, left thigh, and 
left lower leg, and scars of the right thigh, right upper 
extremity, chest, and abdomen.

The Board notes that in October 1998, the RO granted the 
veteran's claims of entitlement to service connection for 
post-traumatic stress disorder, evaluated as 30 percent 
disabling, and vascular insufficiency and stasis dermatitis, 
evaluated as 20 percent disabling.  The RO also denied the 
veteran's claim of entitlement to service connection for 
patellofemoral syndrome of the left knee.  As the veteran has 
not initiated an appeal regarding the disability ratings or 
effective dates assigned, or regarding the denial of his 
claim for patellofemoral syndrome, these matters are not now 
before the Board.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.302 (1998). 

The Board also notes that in December 1996, the veteran 
requested a hearing before a traveling Member of the Board.  
However, the veteran later withdrew this request in a June 
1997 letter.  38 C.F.R. § 20.702(e) (1998).



REMAND

The veteran claims that his service-connected residuals of 
shell fragment wounds are more severe than indicated by the 
present disability evaluations.  He argues that increased 
ratings are warranted.

Initially, the Board concludes that the veteran's claims are 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded. 
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992). 

The Board notes that in his May 1999 informal hearing 
presentation, the veteran's representative requested that the 
veteran be provided with a comprehensive VA examination to 
determine the current nature and extent of the his service-
connected disabilities.  His most recent VA examination, 
conducted in May 1998, appears to have been carried out only 
in regard to the his recent claims of entitlement to service 
connection for stasis dermatitis and vascular insufficiency, 
claimed as secondary to his service-connected disabilities, 
and patellofemoral syndrome in the left knee, also claimed as 
secondary to his service-connected disabilities.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims, which includes obtaining an 
adequate VA examination.  38 U.S.C.A. § 5107(a); see also 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The fulfillment 
of the statutory duty to assist includes providing additional 
VA examinations by a specialist when recommended, and 
conducting a thorough and contemporaneous medical 
examination, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

Accordingly, the Board is of the opinion that the veteran 
should be afforded a VA physical examination in order to 
ascertain the exact nature and extent of his service-
connected residuals of shell fragment wounds to the lower 
extremities as well as scars of the right thigh, right upper 
extremity, chest, and abdomen. 

In addition, the Board notes that the veteran is currently 
rated under 38 C.F.R. § 4.73, Diagnostic Codes 5311 and 5312 
(1998), which pertain to muscle injuries of the foot and leg, 
and Diagnostic Code 5314 (1998), which pertains to muscle 
injuries of the pelvic girdle and thigh.  Some of the 
regulations pertaining to the evaluation of service-connected 
muscle injuries, to include §§ 4.55, 4.56 and 4.73 (1998), 
underwent revision effective July 1997.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Although the changes to these regulations were 
relatively minor, the Board finds that to ensure fairness, 
the RO must address both the old and new criteria.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The veteran should be afforded a VA 
musculoskeletal examination to determine 
the nature and severity of his service-
connected residuals of shell fragment 
wounds to his lower extremities.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review before the examination.  All 
muscles damaged by the shell fragment 
wounds to the lower extremities should be 
identified, and the extent of damage 
incurred should be described in detail, 
including a differentiation, to the 
extent possible, between the disabilities 
attributable to the muscles in Groups XI, 
XII, and XIV.  The examiner should 
identify all of the residuals of shell 
fragment wounds.  All scarring related to 
the service-connected disability should 
be described in detail, including any 
symptoms due to scarring such as pain, 
tenderness, ulceration, or effect on 
function.  To the extent applicable, 
consideration should also be given as to 
whether there is any functional loss due 
to pain under 38 C.F.R. § 4.40 (1998), 
and/or any functional loss due to 
weakness, fatigability, incoordination or 
pain on movement under 38 C.F.R. § 4.45 
(1998).

2.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed in full.  Then the RO should 
readjudicate the claims of entitlement to 
increased evaluations, with application 
of all appropriate laws, regulations and 
diagnostic codes, including the revised 
rating criteria pertaining to muscle 
injuries, and with consideration given to 
all of the evidence of record, including 
any evidence submitted by the veteran 
and/or his representative and any 
additional evidence obtained by the RO 
pursuant to this remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
and her representative are free to submit additional evidence 
and argument on the question at issue.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
reporting for examinations may result in the denial of his 
claim.  38 C.F.R. § 3.655 (1998).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










